Order entered November 9, 2018




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-18-00809-CV

                  IN THE INTEREST OF S.D., J.D., AND G.D., CHILDREN


                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-16-01098-W

                                               ORDER
       Before the Court is appellee’s November 5, 2018 unopposed motion for extension of time

to file appellee’s brief. We GRANT the motion and ORDER the brief received on November 5,

2018 filed as of the date of this order.

       This case is at issue and will be set for submission in due course.

                                                          /s/   DAVID EVANS
                                                                JUSTICE